                IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                         NORTHERN DIVISION
                         No . 2 : 11 - CR-40-lH
UNITED STATES OF AMERICA          )
                                                  )
      v.                                          )                   ORDER
                                                  )
BENITO ARMENDARIZ TAMEZ ,                         )
                                                  )
      Defendant .                                 )

      This matter is before the court on the following motions of

defendant: motion pursuant to 18 U. S . C . § 3582(c) (2) for reduction

of   sentence        based     on    the     retroactive               crack    cocaine       guideline

amendment ,       [DE #129] ; motion for due process ,                          [DE #130] ;        second

mo tion     for    due    process ,        [DE        # 135] ;       and   third    motion       for   due

process ,    [DE #136] .

      The     court      previously          granted         a       reduction      in    sentence      to

defendant         pursuant      to     18     U. S . C .         §   3582(c) (2)      based      on    the

retroactive        crack cocaine            guideline            amendment      782 .      [DE     #120].

The court has attached a copy of its previous order for defendant ' s

convenience.             The   court        has       carefully            considered     defendant ' s

motion ,    [DE #129] , as well as the record in this matter , and finds

no   further       relief      is    warranted .             Therefore ,        the      court     DENIES

defendant's        motion ,     [DE     #129] .             Defendant ' s          motions       for   due

process ,    [DE #130 , DE #135 , and OED #136] are terminated as MOOT .
                  '1.~
      This    I_!_   day of July 2019.

                                                 ~Sk
                                                  Senior United States District Judge
 At Greenville , NC
#35
AO 247 (Rev. 11 / 1 1) Order Regarding Motion for Sentence Reduction Pursuant to 18 U.S.C.   § 3582(c)(2)            Page 1 of 2 (Page 2 Not for Public Disclosure)



                                         UNITED STATES DISTRICT                                         COURT
                                                                           for the
                                                       Eastern District of North Carolina

                    United States of America
                                    V.
                    Benito Armendariz Tamez
                                                                                  Case No:          2:1 l-CR-40-IH
                                                                                  USM No: 28188-057
                                                                                                    ---------------~
Date of Original Judgment :        October 17, 2012
Date of Previous Amended Judgment:                                                Cindy Bembry
                                                   ------                         Defendant's Attorney
(Use Date of Last Amended Judgment if Any)

                   ORDER REGARDING MOTION FOR SENTENCE REDUCTION
                            PURSUANT TO 18 U.S.C. § 3582(c)(2)
        Upon motion of 12) the defendant                 D
                                                 the Director of the Bureau of Prisons                             D
                                                                                             the court under 18 U.S.C .
§ 3582(c)(2) for a reduction in the term of imprisonment imposed based on a guideline sentencing range that has
subsequently been lowered and made retroactive by the United States Sentencing Commission pursuant to 28 U.S.C.
§ 994(u), and having considered such motion, and taking into account the policy statement set forth at USSG §181.10
and the sentencing factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable,
IT IS ORDERED that the motion is:
           0DENIED. [Z)GRANTED and the defendant's previously imposed sentence of imprisonment (as reflected
in the last Judgment issued) of 156           months is reduced to 124 months in Count l .

The sentences of imprisonment in Counts 2 and 3 remain 120 months and 24 months, respectively . The sentences in all
counts shall run concurrently.


If the amount of time the defendant has already served exceeds this sentence, the sentence is reduced to a "Time Served"
sentence, subject to an additional period of up to ten (I 0) days for administrative purposes of releasing the defendant.


                                               (Complete Parts I and II of Page 2 when motion is granted)




Except as otherwise provided, all provisions of the judgment(s) dated Octobe
                                                                     ----.'---~'-------'-------------~
shall remain in effect. IT IS SO ORDERED.

Order Date:


Effective Date :                                                      Malcolm J. Howard, Senior U.S. District Judge
                      (if different from order date)                                                        Printed name and title



EDNC Rev. 11 /8/2011
